                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

GEORGE KENNETH SCHOPP,                           §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §   CIVIL ACTION NO. 4:16-CV-890
                                                 §   JUDGE MAZZANT/JUDGE JOHNSON
RESULTS NATIONAL, LLC,                           §
                                                 §
               Defendant.                        §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE


       Came on for consideration the Report of the United States Magistrate Judge in this

action, this matter having been heretofore referred to the United States Magistrate Judge

pursuant to 28 U.S.C. § 636. On October 4, 2018, the Report of the Magistrate Judge (the

“Report”) was entered containing proposed findings of fact and recommendation (Dkt.

#33) that Plaintiff George Kenneth Schopp’s (“Plaintiff”) Revised Motion for Default Judgment

Against Defendant Results National, LLC (Dkt. #23) be granted. In the Report, the Magistrate

Judge also ordered Plaintiff to submit notice of service of the Report on Defendant Results

National, LLC. See Dkt. #33 at 9. Plaintiff entered a notice confirming service of the

Report on Defendant Results National, LLC, on October 9, 2018. See Dkt. #34.

       Having received the Report of the United States Magistrate Judge, and no objections

thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

the Magistrate Judge are correct and adopts the Magistrate Judge’s Report as the findings and
    conclusions of the Court. Therefore, Plaintiff’s Revised Motion for Default Judgment Against

    Defendant Results National, LLC (Dkt. #23) is GRANTED, as follows:

           Plaintiff is awarded statutory damages under 47 U.S.C. §§ 227(b)(1)(A)(iii), 227(c), and

    227(b)(3)(C) in the amount of $42,000.00, comprised of $21,000.00, for fourteen willful

.   violations of the TCPA’s Do Not Call provisions, and $21,000.00, for fourteen willful violations

    of the TCPA’s auto-dialer provisions for calls made to cell phones. Additionally, Plaintiff is

    entitled to an award of attorneys’ fees in the amount of $590.00.

           IT IS SO ORDERED.
           SIGNED this 30th day of October, 2018.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                    2
